ON REHEARING.
Per Curiam.
Upon rehearing it is urged that we erred in our former opinion in holding that, for want of an exception to-the final decree, we were precluded from considering the sufficiency of the evidence to sustain the defense of res adjudicata, since that defense was not put in issue by the replication, and stood admitted upon the face of the pleadings ; and hence it appeared upon the record proper that the court -had no jurisdiction to render judgment in favor of appellee.
We are not clearly satisfied that the plea of res 'adjudicata relied on conclusively shows an adjudication'in the former suit of the particular cause of action-set forth in the complaint herein, and under the view we take of the matter aá now presented, it is unnecessary to determine that question.
Appellant, upon the trial, and throughout the proceedings in the court below, treated this defense as though it had been controverted, introduced evidence in support thereof, and submitted the issue to be determined as one of fact. Having thus proceeded as though the matter was in issue, it is too late now to raise the objection for the first time that, in fact, this defense was not traversed; Quimby v. Boyd, 8 Colo. 194.
In that case the answer contained new matter that, if not traversed by the replication, entitled defendants to judgment; but the defendants having submitted the cause to trial upon the evidence as though issue were joined, this court held that “ by introducing evidence to prove the affirmative allegations of their answer they treated them as controverted and put in issue; and it is now too late to raise the *329specific point, for the first time, that there was no issue to try. The objection has clearly been waived.”
We think that upon the record before us we were correct in holding that the defense of res adjudicada ivas determined upon the evidence introduced, and no exception having been taken to the final decree, we are precluded from considering the sufficiency of that evidence, and therefore adhere to our former opinion.

Affirmed.